Motion Granted; Appeal Dismissed and Memorandum Opinion filed March
11, 2014.




                                     In The

                    Fourteenth Court of Appeals

                              NO. 14-14-00128-CV


                      HOWARD BAGWELL, Appellant

                                        V.

   STRESSFREE PROPERTY SOLUTIONS AND THBN, LLC, Appellees

             On Appeal from the County Civil Court at Law No. 2
                           Harris County, Texas
                      Trial Court Cause No. 1042182
                 MEMORANDUM                     OPINION

      This is an appeal from a judgment signed February 3, 2014. On February 24,
2014, appellant Howard Bagwell filed a motion to dismiss the appeal. See Tex. R.
App. P. 42.1. The motion is granted. Accordingly, the appeal is ordered dismissed.

                                                  PER CURIAM

      Panel consists of Chief Justice Frost and Justices Jamison and Wise.